DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/485,917, last communication received on 04/05/2022. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 and 04/05/2022 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,762,535 B2 to Lyon (hereinafter Lyon).

As to claim 1, Lyon teaches a system (a process; an apparatus; a system; a composition of matter, Lyon, Col. 1, Line 55 – Col. 2, Line 6) comprising:
at least one processor (a processor, such as a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor, Lyon, Col. 1, Line 55 – Col. 2, Line 6); and 
memory (memory, Lyon, Col. 1, Line 55 – Col. 2, Line 6), operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations (Lyon, Col. 1, Line 55 – Col. 2, Line 6), the set of operations comprising:
receiving, from a client device, a request for computing functionality of a content distribution network (CDN) (Process 200 starts at 202 at which a request is received at a CDN node. For example, the request may be received at the CDN node from one or more ISP nodes because it is geographically the closest CDN node to the requesting end user. In various embodiments, the request of 202 may comprise a request to access or download content, a request to upload content, a request to modify (e.g., delete, update, rename, etc.) content, etc (e.g. computing functionality), Lyon, Col. 3, Line 38 -Col. 4, Line 21);
generating a local performance metric associated with processing the request for computing functionality (CDN node 300 includes server/router 302, load balancer 304, and server farm 306. Server/router 302 monitors the number of sessions and/or requests currently being handled by CDN node 300 (e.g. local performance metric), Lyon, Col. 4, Line 22 – Col. 5, Line 3);
evaluating, based at least in part on a remote performance metric for a remote CDN node, the local performance metric to determine whether to process the request for computing functionality (When a new request 406 is routed to CDN node 400, load balancer/router 402 determines if CDN node 400 has the bandwidth or capacity to service a new request, e.g., based on the number of sessions currently being handled by CDN node 400… a CDN node 412 from a set of available other CDN nodes that has the most efficient route to the end user 410 is selected by load balancer/router 402, Lyon, Col. 5, Line 4-47);
when it is determined to process the request for computing functionality (If CDN node 400 has the capacity to handle a new request (e.g., if the number of sessions currently being serviced by CDN node 400 is less than a prescribed threshold number), request 406 is transmitted from load balancer/router 402 to an appropriate server in server farm 404 to service the request. The server in server farm 404 that services request 406 generates a response 408 that is transmitted to the end user 410 that issued request 406, Lyon, Col. 5, Line 4-47):
generating a response to the request to the request for computing functionality; and providing the response to the client device (If CDN node 400 has the capacity to handle a new request (e.g., if the number of sessions currently being serviced by CDN node 400 is less than a prescribed threshold number), request 406 is transmitted from load balancer/router 402 to an appropriate server in server farm 404 to service the request. The server in server farm 404 that services request 406 generates a response 408 that is transmitted to the end user 410 that issued request 406, Lyon, Col. 5, Line 4-47); and
when it is determined not to process the request for computing functionality (if CDN node 400 does not have the capacity to handle a new request (e.g., because it is currently servicing a prescribed threshold number of sessions), request 406 is redirected by load balancer/router 402 to another CDN node 412, Lyon, Col. 5, Line 4-47):
generating, via an overlay network, a route to the remote CDN node (if CDN node 400 does not have the capacity to handle a new request (e.g., because it is currently servicing a prescribed threshold number of sessions), request 406 is redirected by load balancer/router 402 to another CDN node 412, Lyon, Col. 5, Line 4-47); and
providing, to the remote CDN node, an indication to process, via the generated route, the request for computing functionality (if CDN node 400 does not have the capacity to handle a new request (e.g., because it is currently servicing a prescribed threshold number of sessions), request 406 is redirected by load balancer/router 402 to another CDN node 412. In some embodiments, the redirection of request 406 is via a virtual tunnel to CDN node 412. CDN node 400 may include virtual tunnels to multiple other nodes of the CDN. In some embodiments, the redirection of request 406 comprises an HTTP 302 redirect to CDN node 412. The unicast address of CDN node 412 (rather than an associated anycast address which may also be shared by other CDN nodes including CDN node 400) is employed when redirecting request 406 to CDN node 412, Lyon, Col. 5, Line 4-47).

As to claim 14, Lyon teaches a method (a process; an apparatus; a system; a composition of matter, Lyon, Col. 1, Line 55 – Col. 2, Line 6) for processing a request in a distributed content distribution network (CDN) (Lyon, Col. 1, Line 15-37, Col. 2, Line 22 – Col. 3, Line 37), the method comprising:
receiving, from a client device, a request for computing functionality of a content distribution network (CDN) (Process 200 starts at 202 at which a request is received at a CDN node. For example, the request may be received at the CDN node from one or more ISP nodes because it is geographically the closest CDN node to the requesting end user. In various embodiments, the request of 202 may comprise a request to access or download content, a request to upload content, a request to modify (e.g., delete, update, rename, etc.) content, etc (e.g. computing functionality), Lyon, Col. 3, Line 38 -Col. 4, Line 21);
generating a local performance metric associated with processing the request for computing functionality (CDN node 300 includes server/router 302, load balancer 304, and server farm 306. Server/router 302 monitors the number of sessions and/or requests currently being handled by CDN node 300 (e.g. local performance metric), Lyon, Col. 4, Line 22 – Col. 5, Line 3);
evaluating, based at least in part on a remote performance metric for a remote CDN node, the local performance metric to determine whether to process the request for computing functionality (When a new request 406 is routed to CDN node 400, load balancer/router 402 determines if CDN node 400 has the bandwidth or capacity to service a new request, e.g., based on the number of sessions currently being handled by CDN node 400… a CDN node 412 from a set of available other CDN nodes that has the most efficient route to the end user 410 is selected by load balancer/router 402, Lyon, Col. 5, Line 4-47);
based on determining not to process the request for computing functionality: (if CDN node 400 does not have the capacity to handle a new request (e.g., because it is currently servicing a prescribed threshold number of sessions), request 406 is redirected by load balancer/router 402 to another CDN node 412, Lyon, Col. 5, Line 4-47):
generating, via an overlay network, a route to the remote CDN node (if CDN node 400 does not have the capacity to handle a new request (e.g., because it is currently servicing a prescribed threshold number of sessions), request 406 is redirected by load balancer/router 402 to another CDN node 412, Lyon, Col. 5, Line 4-47); and
providing, to the remote CDN node, an indication to process, via the generated route, the request for computing functionality (if CDN node 400 does not have the capacity to handle a new request (e.g., because it is currently servicing a prescribed threshold number of sessions), request 406 is redirected by load balancer/router 402 to another CDN node 412. In some embodiments, the redirection of request 406 is via a virtual tunnel to CDN node 412. CDN node 400 may include virtual tunnels to multiple other nodes of the CDN. In some embodiments, the redirection of request 406 comprises an HTTP 302 redirect to CDN node 412. The unicast address of CDN node 412 (rather than an associated anycast address which may also be shared by other CDN nodes including CDN node 400) is employed when redirecting request 406 to CDN node 412, Lyon, Col. 5, Line 4-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 8-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon in view of U.S. Patent 10,015,243 B2 to Kazerani et al. (hereinafter Kazerani).

As to claim 2, Lyon teaches a system ser set forth in claim 1 above and wherein: the remote performance metric is a first remote performance metric; the remote CDN node is a first remote CDN node (When a new request 406 is routed to CDN node 400, load balancer/router 402 determines if CDN node 400 has the bandwidth or capacity to service a new request, e.g., based on the number of sessions currently being handled by CDN node 400… a CDN node 412 from a set of available other CDN nodes that has the most efficient route to the end user 410 is selected by load balancer/router 402, Lyon, Col. 5, Line 4-47).
Lyon does not explicitly disclose the first remote performance metric is stored in a latency table that further comprises a second remote performance metric for a second remote CDN node.
Kazerani discloses a first remote performance metric is stored in a latency table (The performance metrics may be passed to a particular monitoring server, one or more of the second set of servers, a database of the hosting system, Kazerani, Col. 10, Line 45 – Col. 11, Line 3) that further comprises a second remote performance metric for a second remote CDN node (Based on the IP address, a set of servers send packets to the end user to derive performance metrics. The performance metrics are used to determine a server from the set of servers that optimally distributes content to the end user, Kazerani, Abstract, Col. 10, Line 45 – Col. 11, Line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain performance metrics for servers and save in a database as taught by Kazerani to modify the system of Lyon in order to identify the optimal server for that particular end user.

As to claim 3, Lyon-Kazerani discloses the system of claim 2, wherein evaluating the local performance metric further comprises determining that the first remote CDN node has less latency than the second remote CDN node based on comparing the first performance metric to the second performance metric (The performance metrics are compared relative to one another in order to identify the content server of the first set of servers that optimally distributes content to the end user. Once identified, step 350 of FIG. 3 is performed to update the configuration of one or more of the second set of servers such that a content request from a particular end user is resolved to identify the optimal server for that particular end user, Kazerani, Col. 10, Line 45 – Col. 11, Line 3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain performance metrics for servers and save in a database as taught by Kazerani to modify the system of Lyon in order to identify the optimal server for that particular end user.

As to claim 4, Lyon teaches a system as set forth in claim 1 above.
Lyon does not explicitly disclose wherein the remote performance metric for the remote CDN node is based on at least one of: a network response latency for the remote CDN node; a compute engine response latency for the remote CDN node; or a software response latency for the remote CDN node.
Kazerani discloses a remote performance metric for a remote CDN node is based on at least one of: a network response latency for the remote CDN node; a compute engine response latency for the remote CDN node; or a software response latency for the remote CDN node (Based on the IP address, a set of servers send packets to the end user to derive performance metrics. The performance metrics are used to determine a server from the set of servers that optimally distributes content to the end user, Kazerani, Abstract, Col. 10, Line 45 – Col. 11, Line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain performance metrics for servers and save in a database as taught by Kazerani to modify the system of Lyon in order to identify the optimal server for that particular end user.

As to claim 5, Lyon-Kazerani discloses the system of claim 4, wherein the network response latency for the remote CDN node is determined based at least in part on an Address Resolution Protocol (ARP) control message received from the remote CDN node via the overlay network (Kazerani, Col. 3, Line 29 – Col. 4, Line 21). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain performance metrics for servers and save in a database as taught by Kazerani to modify the system of Lyon in order to identify the optimal server for that particular end user.


As to claim 8, Lyon teaches a method (a process; an apparatus; a system; a composition of matter, Lyon, Col. 1, Line 55 – Col. 2, Line 6) for providing a compute resource in a content distribution network (CDN) (Lyon, Col. 1, Line 15-37, Col. 2, Line 22 – Col. 3, Line 37), the method comprising:
receiving, by a CDN node, a request for a compute resource, wherein the CDN node does not provide the compute resource (Process 200 starts at 202 at which a request is received at a CDN node. For example, the request may be received at the CDN node from one or more ISP nodes because it is geographically the closest CDN node to the requesting end user. In various embodiments, the request of 202 may comprise a request to access or download content, a request to upload content, a request to modify (e.g., delete, update, rename, etc.) content, etc (e.g. computing functionality), Lyon, Col. 3, Line 38 -Col. 4, Line 21).
Lyon does not explicitly disclose determining, using a set of service rules, whether to reconfigure a compute engine of the CDN node to provide the compute resource
Kazerani discloses determining, using a set of service rules, whether to reconfigure a compute engine of a CDN node to provide compute resource (The performance metrics are compared relative to one another in order to identify the content server of the first set of servers that optimally distributes content to the end user. Once identified, step 350 of FIG. 3 is performed to update the configuration of one or more of the second set of servers such that a content request from a particular end user is resolved to identify the optimal server for that particular end user, Kazerani, Col. 10, Line 45 – Col. 11, Line 3. Note: “a server includes (i) an independent physical computing machine or device of the hosting system 200 with a processor, memory, storage, and network connectivity and (ii) a virtual machine that runs in conjunction with other virtual machines on a single or distributed set of physical computing machines or devices” in Kazerani,  Col. 6, Line 6-15, therefore a server can be a virtual machine).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run virtual machine(s) on computing machine and select server(s) or virtual machine(s) based on performance metrics as taught by Kazerani to modify the system of Lyon in order to provide a cost-effective infrastructure that scales with increased demand without placing burden on the content provider's infrastructure.
Lyon-Kazerani discloses
based on determining to reconfigure the compute engine (Kazerani, Col. 14, Line 4-47):
identifying software associated with the requested compute resource (the passively derived performance metrics can be used to identify a cluster from which the one or more optimal servers can be identified without further analysis of the performance metrics, Kazerani, Col. 14, Line 4-47. Note: “a server includes (i) an independent physical computing machine or device of the hosting system 200 with a processor, memory, storage, and network connectivity and (ii) a virtual machine that runs in conjunction with other virtual machines on a single or distributed set of physical computing machines or devices” in Kazerani,  Col. 6, Line 6-15, therefore a server can be a virtual machine, or software.);
executing the identified software using the compute engine (If CDN node 400 has the capacity to handle a new request (e.g., if the number of sessions currently being serviced by CDN node 400 is less than a prescribed threshold number), request 406 is transmitted from load balancer/router 402 to an appropriate server in server farm 404 to service the request. The server in server farm 404 that services request 406 generates a response 408 that is transmitted to the end user 410 that issued request 406, Lyon, Col. 5, Line 4-47); and
processing the request for the compute resource using the compute engine of the CDN node (If CDN node 400 has the capacity to handle a new request (e.g., if the number of sessions currently being serviced by CDN node 400 is less than a prescribed threshold number), request 406 is transmitted from load balancer/router 402 to an appropriate server in server farm 404 to service the request. The server in server farm 404 that services request 406 generates a response 408 that is transmitted to the end user 410 that issued request 406, Lyon, Col. 5, Line 4-47).

As to claim 9, Lyon-Kazerani discloses the method of claim 8, wherein the set of service rules comprises at least one of: a service rule based on a time of day; a service rule based on a day of week; or a service rule based on an amount of requests for the compute resource within a predetermined period of time compared to a predetermined threshold (The performance metrics include one or more measurements of proximity, latency, cost, time of day, traffic patterns, route congestion, and load on the first set of servers as some examples, Kazerani, Col. 6, Line 1-16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run virtual machine(s) on computing machine and select server(s) or virtual machine(s) based on performance metrics as taught by Kazerani to modify the system of Lyon in order to provide a cost-effective infrastructure that scales with increased demand without placing burden on the content provider's infrastructure.

As to claim 10, Lyon-Kazerani discloses The method of claim 8, wherein the software associated with the requested compute resource comprises at least one of: a virtual machine; a container; or a software package (virtual machine, Kazerani,  Col. 6, Line 6-15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run virtual machine(s) on computing machine and select server(s) or virtual machine(s) based on performance metrics as taught by Kazerani to modify the system of Lyon in order to provide a cost-effective infrastructure that scales with increased demand without placing burden on the content provider's infrastructure.

As to claim 11, Lyon-Kazerani discloses the method of claim 8, wherein identifying the software associated with the requested compute resource further comprises accessing the software from another CDN node (if CDN node 400 does not have the capacity to handle a new request (e.g., because it is currently servicing a prescribed threshold number of sessions), request 406 is redirected by load balancer/router 402 to another CDN node 412, Lyon, Col. 5, Line 4-47).

As to claim 12, Lyon-Kazerani discloses the method of claim 8, wherein the request for the compute resource comprises an indication that the request is for a compute computing functionality type (the request of 202 may comprise a request to access or download content, a request to upload content, a request to modify (e.g., delete, update, rename, etc.) content, etc, Lyon, Col. 3, Line 38 – Col. 4, Line 21).

As to claim 13, Lyon-Kazerani discloses the method of claim 12, wherein the request for the compute resource further comprises an indication of the software associated with the requested compute resource (when an end user requests content that is hosted by the first set of servers, the request is resolved to identify the server(s) of the first set of servers that optimally distributes content to the end user. In some embodiments, resolving the request includes providing the (i) IP addresses of one or more content servers of the first set of servers that optimally distribute content to the end user, Kazerani, Col. 8, Line 30-57). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run virtual machine(s) on computing machine and select server(s) or virtual machine(s) based on performance metrics as taught by Kazerani to modify the system of Lyon in order to provide a cost-effective infrastructure that scales with increased demand without placing burden on the content provider's infrastructure.

As to claims 15-18, the same reasoning applies mutatis mutandis to the corresponding method claims 15-18. Accordingly, claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon in view of Kazerani.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon in view of U.S. Patent Application Publication 2012/0254432 A1 to Roseborough et al. (hereinafter Roseborough).

As to claims 6 and 19, Lyon teaches a system/method as set forth in claims 1 and 14 above. 
Lyon does not explicitly discloses receiving, from the remote CDN node via the generated route, a response to the request for computing functionality; and providing the received response to the client device.
Roseborough discloses receiving, from a remote CDN node via a generated route, a response to a request for computing functionality; and providing the received response to a client device (checking a local cache for a copy of the requested resource, querying the origin server belonging to the publisher if the requested resource is missing from the cache or has expired, and then returning the resource to the client and storing it in cache for use with future requests, Roseborough, [0016]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain requested content, serve the request, and cache a copy locally as taught by Roseborough to modify the system/method of Lyon in order to allow efficient delivery of content through a content delivery network (CDN) without taxing an origin server while maintaining fine grained location based access control.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon.

As to claim 7 and 20, Lyon teaches a system/method as set forth in claims 1 and 14 above. 
Lyon does not explicitly disclose receiving another request from the client device associated with the computing functionality; and providing, to the remote CDN node via the generated route, an indication of the another request.
Note that Lyon teaches receiving a request from a client device associated with a computing functionality; and providing, to a remote CDN node via a generated route, an indication of the request (if CDN node 400 does not have the capacity to handle a new request (e.g., because it is currently servicing a prescribed threshold number of sessions), request 406 is redirected by load balancer/router 402 to another CDN node 412. In some embodiments, the redirection of request 406 is via a virtual tunnel to CDN node 412. CDN node 400 may include virtual tunnels to multiple other nodes of the CDN. In some embodiments, the redirection of request 406 comprises an HTTP 302 redirect to CDN node 412. The unicast address of CDN node 412 (rather than an associated anycast address which may also be shared by other CDN nodes including CDN node 400) is employed when redirecting request 406 to CDN node 412, Lyon, Col. 5, Line 4-47). The claim limitations in the instant claims are repetitive steps of “receiving a request from a client device associated with a computing functionality; and providing, to a remote CDN node via a generated route, an indication of the request.” It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to repeat the steps of Lyon to modify the system/method of Lyon in order to continuously process requests from clients.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        9/1/2022